  8:20-cr-00078-BCB-SMB Doc # 129 Filed: 09/10/21 Page 1 of 1 - Page ID # 285




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:20CR78
                                            )
      vs.                                   )
                                            )
CHRISTOPHER SMITH                           )                  ORDER
                                            )
                    Defendant.              )


       This matter is before the court on the defendant’s Motion to Continue Trial [128].
The court has also conferred with the attorneys. Defendant’s counsel needs additional
time to resolve the matter short of trial. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [128] is granted, as follows:

      1. The jury trial, now set for September 21, 2021, is continued to October 19,
         2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and October 19, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.


      DATED: September 10, 2021

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
